PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Chu et al.
Application No. 14/297,717
Filed: 6 Jun 2014
Patent No. 9,568,675
Issued:  14 Feb 2017
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(c), filed February 15, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of provisional application No. 61/842,443, set forth in the Application Data Sheet (ADS) filed on May 20, 2020.

The petition is GRANTED.

A petition under 37 CFR § 1.78(c) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. § 119(e) and 37 CFR § 	1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

Patentee previously filed a petition under 37 CFR 1.78(c) on May 20, 2020.  However, the petition was dismissed in a decision mailed on January 7, 2021.  The decision explained that it had been more than two years since the benefit claim was due, and requested that Petitioner account for the delay.

With the instant petition, Petitioner has satisfactorily accounted for the delay in submitting the benefit claim.  The other requirements for a grantable petition (the petition fee and the reference to the prior provisional application in a corrected ADS) were previously met on May 20, 2020.  As such, all the above requirements having been satisfied, the late claim for benefit of priority under 35 U.S.C. § 119(e) is accepted as being unintentionally delayed.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. 
on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt is enclosed.

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc:  corrected Filing Receipt